Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered August 12, 2004, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although plaintiffs pleadings allege that he slipped and fell on a wet ramp leading to the parking garage, his deposition testimony that he does not recollect any slippery or wet conditions on the ramp as he walked down it to get his car, and that he simply does not know what caused him to slip and fall, prima facie establishes defendants’ entitlement to judgment as a matter of law (see Burnstein v Mandalay Caterers, 306 AD2d 428 [2003]). Plaintiffs testimony that an hour before the accident, he observed water being sprayed from a hose and wet tire tracks going down the ramp does not permit a reasonable inference that water was present when, and on the part of the ramp where, he fell (see generally Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744 [1986]). On this record, a verdict in plaintiff’s favor would rest on pure speculation (compare Affenito v PJC 90th St., 5 AD3d 243 [2004], with Kane v Estia Greek Rest, 4 AD3d 189 [2004]). Concur—Tom, J.P., Friedman, Nardelli and Sweeny, JJ.